        Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            )              Criminal No.: 1:16-cr-00059 (EGS)
                                    )
                                    )
            v.                      )              The Honorable Emmet G. Sullivan
                                    )
                                    )
DAVID G. BOWSER                     )
                                    )
                  Defendant.        )
____________________________________)


                   GOVERNMENT’S SENTENCING MEMORANDUM

       The United States, by and through its undersigned attorneys, respectfully submits this

sentencing memorandum in the above-captioned case. For the reasons discussed herein and any

other points and authorities made at the sentencing hearing, the Government recommends that the

Defendant be sentenced to a term of imprisonment within the range of potential imprisonment he

faces under the United States Sentencing Commission Guidelines (“U.S.S.G.” or the

“Guidelines”).

I.     Procedural History

       On April 6, 2016, a grand jury in the District of Columbia returned an eight–count

Indictment against the Defendant. The Indictment alleged that the Defendant, who was the Chief

of Staff for Congressman Paul Broun, used his position to misappropriate government funds to

pay a consultant, Brett O’Donnell, for campaign–related services on the Congressman’s House

and Senate campaigns, and then obstructed the congressional inquiry by the Office of

Congressional Ethics (“OCE”) into that misappropriation. Accordingly, the Defendant was

charged with one count of obstruction of proceedings, in violation of 18 U.S.C. § 1505 (Count

                                              1
         Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 2 of 9



One); one count of theft of government property, in violation of 18 U.S.C. § 641 (Count Two);

one count of concealment of material facts, in violation of 18 U.S.C. § 1001(a)(1) and (c)(2) (Count

Three); and five counts of making false statements, in violation of 18 U.S.C. § 1001(a)(2) and

(c)(2) (Counts Four through Eight).

       On March 23, 2018, following a multi-week trial, a jury found the Defendant guilty of

Counts One, Three, Four, Seven, and Eight. Dkt. 100. The jury acquitted the Defendant of Counts

Five and Six and did not reach a unanimous verdict on Count Two. Id. The Court then declared

a mistrial with respect to Count Two and later dismissed it with prejudice at the Government’s

request. Dkt. 128 at 1.

       On July 17, 2018, the Court granted in part the Defendant’s Motion for Judgment of

Acquittal, Dkt. 72, and dismissed Count One with prejudice. Dkt. 128 at 1. Accordingly, the

Defendant currently stands convicted of Count Three, concealment of material facts in violation

of 18 U.S.C. § 1001(a)(1) and (c)(2), and Counts Four, Seven, and Eight, making false statements

in violation of 18 U.S.C. § 1001(a)(2) and (c)(2).

II.    Guidelines Calculations

       The Defendant’s Guidelines calculations set forth in the Presentence Investigation Report

(“PSR”), Dkt. 150, which the Government agrees with, are as follows:

       Base Offense Level                                            6 (§ 2B1.1(a)(2))
       Abuse of Position of Public Trust                             +2 (§ 3B1.3)

       Total Offense Level:                                          8

       Criminal History Category I                                   0 points
       Guidelines Sentencing Range                                   0-6 months




                                                 2
         Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 3 of 9



III.   Legal Principles

       When determining the appropriate sentence, a court should consider all of the applicable

factors set forth in 18 U.S.C. § 3553(a). See United States v. Gall, 128 S. Ct. 586, 596 (2007).

The listed factors in 18 U.S.C. § 3553(a) include the following:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed –
                       (A) to reflect the seriousness of the offense, to
                       promote respect for the law, and to provide just
                       punishment for the offense;
                       (B) to afford adequate deterrence to criminal
                       conduct;
                       (C) to protect the public from further crimes of the
                       defendant; and
                       (D) to provide the defendant with needed educational
                       or vocational training, medical care, or other
                       correctional treatment in the most effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for –
                       (A) the applicable category of offense committed by
                       the applicable category of defendant as set forth in
                       the guidelines –
                               (i) issued by the Sentencing Commission ...;
                               and
                               (ii) that, . . . are in effect on the date
                               the defendant is sentenced; ...

               (5) any pertinent policy statement –
                       (A) issued by the Sentencing Commission ... and
                       (B) that, . . . is in effect on the date the defendant is
                       sentenced.

               (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

                                                  3
         Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 4 of 9




IV.    Sentencing Recommendation

       The Defendant was an experienced political operative who worked in Congress and in

political campaigns for years. The Defendant admitted in his own testimony during the trial that

by the time he was Congressman Broun’s Chief of Staff and his de facto campaign manager in

2012 to 2014, he was well aware of the various ethics rules and laws prohibiting the use of

congressional staff and resources for campaign purposes. The Defendant also had experience with

congressional investigations and was well aware of the prohibitions on concealing information

from congressional investigators by making false statements and withholding evidence or

encouraging witnesses to do so.

       Despite this knowledge and experience, the evidence introduced at trial proved that the

Defendant repeatedly directed congressional staff in Congressman Broun’s office to use their

official time and official government resources – such as computers, telephones, and the

congressional office itself – for campaign purposes. For example, Christine Hardman, the former

Communications Director for Congressman Broun, testified that as soon as she began working for

the Defendant in 2013, he began directing her to do campaign work in the congressional office.

By 2014, she explained that she spent almost all her time in the office working on Broun’s Senate

campaign at the Defendant’s direction.      Numerous emails introduced as exhibits at trial

corroborated Hardman and further demonstrated that the Defendant did not hesitate to use the U.S.

government resources available to Congressman Broun’s office in order to fuel Broun’s reelection

campaign to the House in 2012 and his unsuccessful Senate bid in 2013-2014. The preponderance

of the evidence similarly proved that the Defendant made the decision to hire and continue


                                               4
         Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 5 of 9



employing Brett O’Donnell using congressional funds, at least in part, to provide services to

Broun’s campaigns. 1

       Furthermore, the evidence admitted at trial, as well as the jury’s conclusion the Defendant

was guilty of Count Three, proved beyond any reasonable doubt that the Defendant engaged in a

scheme to conceal from OCE investigators the full nature and extent of O’Donnell’s services for

Congressman Broun’s campaigns by withholding information and influencing and attempting to

influence O’Donnell and other witnesses to make false statements and conceal evidence from OCE

investigators. The Defendant’s conduct in this regard was a particular abuse of his position

because as the Chief of Staff, the de facto campaign manager, and a seasoned professional far older

than most of the staff working for him, he directed and encouraged employees that looked up to

him to engage in this concealment scheme, thereby exposing them to potential professional risk

and criminal and ethical liability. Finally, the evidence admitted at trial, as well as the jury’s

conviction of the Defendant for making the false statements charged in Counts Four, Seven, and

Eight, revealed beyond any reasonable doubt that the Defendant’s claim to OCE investigators that

the hiring and employment of O’Donnell was “purely on the official side” was not true.

       The nature and characteristics of these offenses cannot be dismissed as being merely white

collar crimes for which there was no real harm done beyond the loss of a few thousand government


1
        Although the jury hung on Count Two, which charged the Defendant with knowingly
converting congressional funds by hiring and employing O’Donnell for campaign purposes, in
violation of 18 U.S.C. § 641, the Government submits that the evidence established by a
preponderance that the Defendant committed this offense. The Court can properly consider this
conduct at sentencing. See United States v. Dorcely, 454 F.3d 366, 371 (D.C. Cir. 2006) (agreeing
with all other circuits that have considered the issue that a court may consider even acquitted
conduct in imposing a sentence provided that the evidence proved by a preponderance that the
conduct occurred and the sentence imposed is still within the range permitted under the statute of
which the defendant was convicted).

                                                5
           Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 6 of 9



dollars. The Defendant was entrusted with running one of the 435 offices of the members of the

United States House of Representatives, a position that made him a critical piece of the machinery

behind the functioning of American democracy. Yet instead of being a wise steward of taxpayer

dollars and the trust conferred on him, the Defendant cynically used congressional resources and

O’Donnell to further the political machine he ran for Congressman Broun, and then he sought to

conceal what he had done when the media and the OCE began inquiring about it. The need to

adequately punish these violations of the nation’s trust cannot be overstated.

       Moreover, both during his testimony at trial and in his interview for the PSR, the Defendant

refused to accept full responsibility for these offenses. Indeed, when sentencing the Defendant,

the Government strongly encourages the Court to recall and consider the incredulous explanations

the Defendant gave in his testimony for his actions during the OCE investigation – explanations

the jury resoundingly rejected in its verdict. For example, the Defendant lacked all credibility

when he testified that he believed the OCE was only interested in finding out whether O’Donnell

performed any official activity for Congressman Broun’s office and so he was not concealing

relevant information when he did not provide the OCE with a complete explanation of O’Donnell’s

campaign activity and encouraged congressional and campaign staff to withhold that information

as well.

       In addition to the importance of adequately punishing the Defendant for the seriousness of

his crimes, it is important for the Court’s sentence to also send a message that deters other

congressional staff and government employees from misusing taxpayer dollars or believing they

can conceal information and make false statements during congressional investigations. The

House Ethics Manual, for example, provides information about what happened in past


                                                 6
          Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 7 of 9



prosecutions of congressional staff for violating U.S. law, so the Court’s sentence imposed on the

Defendant will doubtless serve as a warning for years to come to staff members entrusted with

authority and responsibility like what the Defendant held.

        Considering all of these factors, the Government submits that the Court should sentence

the Defendant to a period of imprisonment within the 6 month range permitted under the

Guidelines. If the Court sentences the Defendant to a period of probation or some other type of

sentence that does not impose a period of imprisonment, it will neither adequately punish the

Defendant for his actions and abuse of his position nor will it sufficiently deter such conduct by

others in the future. 2

V.      Conclusion

        Based on the applicable Guidelines and a consideration of the sentencing factors provided

in 18 U.S.C. § 3553(a), the Government recommends that the Defendant be sentenced to a period

of imprisonment within the applicable range of up to 6 months.




2
         As the PSR notes, O’Donnell pled guilty to a one count Information that charged him with
making false statements during his OCE interview, in violation of 18 U.S.C. § 1001, and he was
recently sentenced to two years of probation and a $10,000 fine. As the Court is aware, O’Donnell
testified at trial that the Defendant directed him to make false statements to the OCE about only
being a volunteer on Congressman Broun’s campaigns, and emails from the Defendant to
O’Donnell conveying that talking point in advance of O’Donnell’s OCE interview were admitted
as exhibits during the trial. The Government encourages the Court to ensure that the Defendant’s
sentence is greater than O’Donnell’s probationary sentence given the difference between
O’Donnell’s culpability and the Defendant’s conduct for which he was convicted, as well as
O’Donnell’s acceptance of responsibility for his actions compared to the Defendant’s
unwillingness to acknowledge his illegal conduct.

                                                7
        Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 8 of 9



                                          Respectfully submitted,

                                          AnnaLou Tirol
                                          Acting Chief
                                          Public Integrity Section


                                          By:       /s/
                                          Todd Gee
                                          Deputy Chief
                                          Sean F. Mulryne
                                          Trial Attorney
                                          Public Integrity Section
                                          Criminal Division
                                          U.S. Department of Justice
                                          1400 New York Ave., N.W., 12th Floor
                                          Washington, D.C. 20005
                                          (202) 514-9752 (Gee)
                                          (202) 598-2816 (Mulryne)

Dated: October 29, 2018




                                      8
         Case 1:16-cr-00059-EGS Document 153 Filed 10/29/18 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the attorney

of record for the defendant.

                                                         /s/
                                                   Todd Gee
                                                   Deputy Chief
                                                   Public Integrity Section


Dated: October 29, 2018




                                               9
